Citation Nr: 0028342	
Decision Date: 10/27/00    Archive Date: 11/01/00

DOCKET NO.  99-11 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include schizophrenia.

2.  Entitlement to service connection for residuals of stroke 
and transient ischemic attacks (TIA's).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel 


INTRODUCTION

The veteran had active military service from May 1969 to 
February 1973.  

This claim comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, in which the RO denied claims of 
entitlement to service connection for schizophrenic disorder 
and residuals of stroke.  The Board notes that the claimed 
residuals of a stroke included migraine headaches, loss of 
speech and double vision, and that subsequent to the RO's 
decision, the veteran argued that his residuals of his stroke 
included transient ischemic attacks.  The Board has therefore 
determined that the issues are more properly characterized as 
entitlement to service connection for an acquired psychiatric 
disorder, and service connection for residuals of stroke, to 
include transient ischemic attacks (TIA's).  The Board 
further finds that although the RO has not issued a 
supplemental statement of the case reflecting consideration 
of an "expanded" claim for TIA's, the Board's analysis of 
this issue has not prejudiced the veteran.  Specifically, no 
medical evidence pertaining to TIA's was submitted subsequent 
to the RO's May 1998 decision, and the RO's July 1998 
statement of the case (SOC) included the law as set forth in 
38 U.S.C.A. § 5107 and 38 C.F.R. § 3.303.  The veteran was 
therefore notified of the basic requirements for a well 
grounded claim and for a claim of service connection.  
Accordingly, the Board finds that the veteran has not been 
prejudiced by any lack of notification in the SOC as to the 
applicable laws, and that he was afforded an opportunity to 
submit evidence and argument with regard to the applicable 
law.  See Bernard v. Brown , 4 Vet. App. 384, 392-94 (1993).


FINDINGS OF FACT

1.  The veteran's psychiatric disorder was first shown many 
years after service, and the claims file does not contain any 
competent medical evidence showing that there is a nexus 
between an acquired psychiatric disorder, to include 
schizophrenia, and any incident of active service.

2.  There is no competent medical evidence showing that there 
is a nexus between claimed residuals of stroke or recurrent 
TIA's and any incident of active service. 


CONCLUSIONS OF LAW

1.  The claim for service connection for an acquired 
psychiatric disorder, to include schizophrenia is not well-
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The claim for service connection for residuals of stroke 
and TIAs is not well-grounded.  38 U.S.C.A. § 5107(a) (West 
1991). 


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The veteran asserts that he has an acquired psychiatric 
disorder, to include a schizophrenic disorder, and residuals 
of stroke, to include migraine headaches, loss of speech, 
double vision and TIA's, as a result of his service.  A 
review of his written statements, and the transcript of his 
hearing, held in December 1999, shows that he argues that he 
was administered experimental vaccines to prevent spinal 
meningitis over the course of seven to ten days during boot 
camp.  He further argues that these vaccines turned his urine 
different colors, which in turn caused emotional problems.  
He stated that he was hospitalized for residuals of his 
vaccinations during service.  He further stated that he began 
experiencing psychiatric symptoms during service, although he 
was not treated for psychiatric problems until about 1992.  
Finally, he argues that he had a TIA for the first time 
sometime between 1980 and 1983, as well as one or more 
strokes beginning in about 1990, and that his TIA's and 
strokes are related to his service.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1999).  In 
addition, certain chronic diseases, including psychoses, may 
be presumed to have been incurred during service if they 
become disabling to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 1991 & Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 (1999).  
If a condition noted during service is not shown to be 
chronic, then generally a continuity of symptoms after 
service is required for service connection.  38 C.F.R. 
§ 3.303(b).  

However, the threshold question to be answered with respect 
to any claim for VA benefits is whether the veteran has 
presented evidence sufficient to justify a belief by a fair 
and impartial individual that his claim is well-grounded; 
that is, a claim which is plausible and capable of 
substantiation.  See 38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate a medical diagnosis of a 
current disability; medical, or in certain circumstances, lay 
evidence of inservice occurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between an 
inservice disease or injury and the current disability.  
Where the determinative issue involves medical causation, 
competent medical evidence to the effect that the claim is 
plausible is required.  See Epps v. Gober, 126 F.3d. 1464 
(Fed. Cir. 1997).

Alternatively, the Court has recently indicated that a claim 
may be well grounded based on application of the rule for 
chronicity and continuity of symptomatology, set forth in 
38 C.F.R. § 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 
(1997).  The Court held that the chronicity provision applies 
where there is evidence, regardless of its date, which shows 
that a veteran had a chronic condition either in service or 
during an applicable presumption period and that the veteran 
still has such condition.  That evidence must be medical, 
unless it relates to a condition that the Court has indicated 
may be attested to by lay observation.  If the chronicity 
provision does not apply, a claim may still be well grounded 
"if the condition is observed during service or any 
applicable presumption period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that symptomatology."  Savage, 10 
Vet. App. at 498.

Service medical records do not show treatment, complaints or 
a diagnosis relating to a psychiatric disorder, a 
cardiovascular condition, to include cerebrovascular disease, 
or a neurological disorder.  A report, dated in November 
1969, shows that the veteran was brought in with a nasal 
injury and bleeding, and that he had "a very strong 
alcoholic breath."  The diagnoses were alcoholic 
intoxication and rule out nasal fracture.  In December 1969, 
he was hospitalized for about two weeks for treatment of 
right orbital cellulitis and facial cellulitis.  In June 
1972, the veteran was treated for headaches, and the 
assessment at that time was allergic or sinus type headaches.  
He was treated with Dimetapp.  His separation examination 
report, dated in November 1972, shows that his head, heart 
and neurological system, and his mental status, were all 
clinically evaluated as normal.

The post-service medical records include an outpatient clinic 
notation, dated in February 1980, which shows that the 
veteran was evaluated for double vision of two hours 
duration, followed by a left parietal headache.  A 
neurological examination was normal.  The assessment was 
migraine headache. 
 
Additional post-service medical records include a VA 
hospitalization report covering treatment between September 
and October of 1997.  This report shows that the veteran 
reported a history of paranoid delusions since the early 
1980's, that his wife had died about two months before, and 
that the Army was "after him."  The Axis I diagnoses were 
major depressive disorder with psychotic features, rule out 
bipolar disorder, and rule out schizoaffective disorder.  

VA outpatient treatment reports, dated between October 1997 
and March 1998, show that the veteran made visits to a mental 
health clinic for psychiatric symptoms, to include symptoms 
associated with the death of his wife.  The assessments 
included depression with psychotic features.  

A VA psychiatric examination report, dated in April 1998, 
shows that the veteran complained of psychiatric symptoms.  
Also of note, he reported that he had suffered a stroke in 
December 1980, and again in 1993.  The diagnosis was 
schizophrenic disorder.

A letter from the Department of the Navy, Bureau of Medicine 
and Surgery (BMA), dated in September 1999, apparently 
contains BMS's response to the veteran's allegations that he 
had a disability as a result of his participation in research 
studies while in boot camp, specifically, a meningitis 
vaccine study.  The letter, written by a BMS physician, 
indicates that the physician had reviewed the veteran's 
service medical history.  The physician noted the history of 
the Navy's vaccine programs, and that although the veteran 
possibly had been given an adenovirus vaccine to fight 
possible respiratory infections, "There was no medical 
testing of a meningococcal vaccine at the Naval Training 
Center at Great Lakes in 1969."  The physician concluded 
that it did not seem likely that the veteran participated in 
an evaluation of the prophylactic use of an antibiotic for 
the control of meningococcal infections, and that there is no 
medical reason for concern that the vaccinations he received 
could later cause him to develop health problems since the 
amount of antibiotics used in these studies were small 
compared to the larger dosages used for treatments.  The 
physician  further concluded that it was "almost an absolute 
certainty" that the veteran's treatment for cellulitis in 
December 1969 was related to the trauma he sustained in 
November 1969.  

The Board finds that the veteran's claims for service 
connection for an acquired psychiatric disorder, to include a 
schizophrenic disorder, and residuals of stroke, to include 
TIA's, are not well grounded.  With regard to the claim for 
an acquired psychiatric disorder, to include a schizophrenic 
disorder, the Board notes that there is no evidence of 
psychosis within a year of separation from service to render 
the claim for an acquired psychiatric disorder, to include 
schizophrenic disorder, well grounded under 38 C.F.R. 
§§ 3.307, 3.309.  In this regard, the first medical evidence 
of an acquired psychiatric disorder is found in the October 
1997 VA hospital report.  This is approximately 24 years 
after separation from service.  Moreover, the claims file 
does not contain competent evidence showing that there is a 
nexus between any acquired psychiatric disorder, to include a 
schizophrenic disorder, and his service.  Therefore, his 
claim must be denied as not well grounded.

With regard to the claim for residuals of stroke, to include 
TIA's, under 38 U.S.C.A. § 1110, the veteran must submit 
proof of a presently existing disability resulting from 
service in order to merit an award of compensation.  See 
Gilpin v. West, 155 F.3d 1353 (Fed.Cir. 1998); Brammer  v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993).  In this case, the claims file 
does not contain competent medical evidence showing that the 
veteran has residuals of stroke, to include TIA's.  He was 
treated for a migraine headache in 1980, more than 10 years 
after service, which was not linked to any event of active 
duty.  The 1997 VA psychiatric examination report noted above 
included a history of strokes in 1980 and 1993 but, aside 
from no medical evidence of residuals of those events 
reported by the veteran, there is no indication in the 
examination report or in any other of the medical evidence of 
record that the strokes or claimed TIAs were causally linked 
to any incident of active service.  Therefore, the veteran's 
claim must be denied as not well grounded.

The Board has considered the veteran's assertions to the 
effect that he has an acquired psychiatric disorder, to 
include a schizophrenic disorder, and residuals of stroke, to 
include TIA's, as a result of his service.  However, the 
veteran, as a lay person untrained in the fields of 
psychiatry and medicine, is not competent to offer an opinion 
as to a diagnosis, or as to the etiology of the claimed 
disorders.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Hence, this argument does not provide a factual predicate 
upon which service connection may be granted. 

The Board acknowledges that the case file includes an October 
1998 VA outpatient treatment report in which the veteran 
reported that he has been receiving benefits from the Social 
Security Administration (SSA).  However, the Board has 
determined that this claim may be fully and fairly 
adjudicated without obtaining the veteran's SSA records.  
Specifically, the veteran has reported that he suffered his 
first stroke in 1980, approximately seven years after 
separation from service, and he has not asserted that the 
SSA's records are relevant to his claim.  See e.g., Hayes v. 
Brown, 9 Vet. App. 67, 73-74 (1996) (indicating that the duty 
assist does not include a duty to obtain SSA records where 
the claimant has not asserted that such records are 
relevant).  Therefore, the Board has determined that securing 
any SSA records would not add pertinent evidence, and the 
Board's duty to assist is not triggered because such a duty 
is "limited to (securing) specifically identified documents 
that, by their description would be facially relevant and 
material to the claim."  Gobber v. Derwinski, 2 Vet. App. 
470, 472 (1992).

Although the Board considered and denied this appeal on a 
ground different from that of the RO, the appellant has not 
been prejudiced by the decision.  This is because in assuming 
that the claims were well grounded, the RO accorded the 
claimant greater consideration than his claims in fact 
warranted under the circumstances.  See Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).  To remand these claims to the 
RO for consideration of the issue of whether the appellant's 
claims are well grounded would be pointless and, in light of 
the law cited above, would not result in determinations 
favorable to him.  VAOPGCPREC 16-92; 57 Fed.Reg. 49,747 
(1992).  Further, the Court has held that " when an RO does 
not specifically address the question whether a claim is well 
grounded but rather, as here, proceeds to adjudication on the 
merits, there is no prejudice to the veteran solely from the 
omission of the well-grounded analysis."  Meyer v. Brown, 9 
Vet. App. 425, 432 (1996).

The Board views the above discussion as sufficient to inform 
the veteran of the elements necessary to submit well-grounded 
claims for service connection for the claimed disabilities.  
See Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995).





ORDER

Service connection for an acquired psychiatric disorder, to 
include schizophrenia, is denied.

Service connection for residuals of stroke or recurrent TIA's 
is denied.




		
	R. F. WILLIAMS
	Veterans Law Judge
	Board of Veterans' Appeals



 

